Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al (US 2007/0238468) (hereinafter Buckley) in view of Sabev et al (US 2007/0255716) (hereinafter Sabev).
	Regarding claim 1, Buckley discloses a method for handling an (Internet Multimedia Subsystem (IMS) conversational service of a user equipment connected to a telecommunications network comprising or associated to an IMS network (see Fig. 1, e.g., IMS 112, wherein the method comprises: 
 	storing, by the user equipment, the request timer information in the memory of the user equipment (see p. [0085], e.g., the UE device may start a timer (either hard-coded or set in the UE (e.g., either in a removable module such as those described previously or a memory 
  	attempting, by the user equipment, to register to the IMS network and/or to initiate the IMS conversational service while the request timeout time interval has not expired (see p. [0079], e.g., a timer may be started (block 808) that is maintained until a registration message 812 is received from the UE device 510. Upon receipt of the registration message 812 at NeDS 200, the timer is stopped, and p. [0085], e.g., the UE device 510 sends the registration message).  
 	However, Buckley does not expressly disclose wherein the method comprises receiving, by the user equipment from the telecommunications network, request timer information related to a request timeout time interval.
 	Sabev discloses the above recited limitations (see Sabev, Fig. 4, p. [0031-0033], [0046], e.g., a caller 405 makes a call 430 on an internal timer service 410 to create a timer, the call may specify certain arguments for the timer, including the bean identity (bi), the duration of the timer, and other information: createTimer:=createTimer(bi,duration,info) The internal timer service 415 then calls a method 435 to create a timer identity 415 to identify the newly created timer. The internal timer service 415 then calls a method 440 to create a new timer session 420 with the timer identity 415 (ti). The arguments passed may include the timer identity, the initial duration of the timer, and the duration between intervals for the timer: Timer Session (ti, info, initialDuration, intervalDuration) and p. [0047], e.g., the necessary value is then read from the timer session and it returned to the caller).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Sabev’s teachings into Buckley.  The 
 	Regarding claim 2, the combined teachings of Buckley and Sabev disclose the method according to claim 1, wherein the method further comprises, prior to receiving the request timer information, 
 	attaching, by the user equipment, to the telecommunications network (see Buckley, Fig. 9, p. [0080], e.g., UE device's attach procedure 908 with MSC 702), and 
 	wherein the user equipment receives the request timer information from the telecommunications network via an Over-The-Air (OTA)  procedure (see Sabev, Fig. 4, p. [0031-0033], [0046], e.g., the necessary value is then read from the timer session and it returned to the caller).
  	Regarding claim 4, the combined teachings of Buckley and Sabev disclose the method according to claim 1, wherein the IMS conversational service corresponds to a voice call service or to a video call service or to a push-to-talk service or to an emergency call service (see p. [0029], e.g., IMS defines an "application server" to be the network element that delivers services subscribers use, e.g., voice call continuity ( VCC), Push-To-Talk (PTT), etc.)
 	Regarding claim 5, the combined teachings of Buckley and Sabev disclose the method according to claim 1, further comprising: receiving, by the user equipment or a further user equipment attached to the telecommunications network, a further request timer information, the further request timer information being related to a further request timeout time interval, the further request timeout time interval being different from the request timeout time interval (see 
 	Regarding claim 6, the combined teachings of Buckley and Sabev disclose the method according to claim 5, wherein the request timer information and/or the further request timer information is transmitted to the user equipment prior to establishing a data transmission tunnel with the telecommunications network in view of initiating the IMS conversational service (see Buckley, p. [0085], e.g., the UE device may start a timer to set a time window within which a response may be expected from the NeDS function).  
 	Regarding claim 7, Buckley discloses a system for handling an (Internet Multimedia Subsystem (IMS) conversational service of a user equipment connected to a telecommunications network, wherein the system comprises the telecommunications network, wherein the telecommunications network (100) comprises or is associated to an IMS network; and 
the user equipment, wherein the user equipment comprises a memory and wherein the user equipment is configured to 
 	store a request timer information in a memory of the user equipment (see p. [0085], e.g., the UE device may start a timer (either hard-coded or set in the UE (e.g., either in a removable module such as those described previously or a memory integrated within the UE, either of which may be OTA-configurable) so as to set a time window within which a response may be expected from the NeDS function); and

 	However, Buckley does not expressly disclose wherein the user equipment is configured to receive, from the telecommunications network, request timer information related to a request timeout time interval.
 	Sabev discloses the above recited limitations (see Sabev, Fig. 4, p. [0031-0033], [0046], e.g., a caller 405 makes a call 430 on an internal timer service 410 to create a timer, the call may specify certain arguments for the timer, including the bean identity (bi), the duration of the timer, and other information: createTimer:=createTimer(bi,duration,info) The internal timer service 415 then calls a method 435 to create a timer identity 415 to identify the newly created timer. The internal timer service 415 then calls a method 440 to create a new timer session 420 with the timer identity 415 (ti). The arguments passed may include the timer identity, the initial duration of the timer, and the duration between intervals for the timer: Timer Session (ti, info, initialDuration, intervalDuration) and p. [0047], e.g., the necessary value is then read from the timer session and it returned to the caller).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Sabev’s teachings into Buckley.  The suggestion/motivation would have been to provide timer service for computer program components in order to register an enterprise JavaBeans (EJB) for a timer callback, which may occur at a specified time, after a specified elapsed time, or at specified time intervals as 
	Regarding claim 8, the combined teachings of Buckley and Sabev disclose the system according to claim 7, wherein the user equipment is further configured to attach to the telecommunications network (see Fig. 9, p. [0080], e.g., UE device's attach procedure 908 with MSC 702); and wherein telecommunications network is further configured to transmit the request timer information to the user equipment via an Over-The-Air (OTA) procedure (see p. [0080], e.g., a notification message 916 is generated to inform NeDS 200 of the attach status with respect to the UE device 510).  
 	Regarding claim 9, the combined teachings of Buckley and Sabev disclose the system  according to claim 7, wherein the telecommunications network is further configured to send  a further request timer information to the user equipment, the further request timer information being related to a further request timeout time interval, the further request timeout time interval being different from the request timeout time interval (see Buckley, Fig. 9, p. [0085], e.g., the UE device may start a timer to set a time window within which a response may be expected from the NeDS function. If no response is received, the UE device may be configured to attempt the registration process a select number of times (e.g., five attempts), and p. [0080], e.g., the NeDS node 200 may send a SIP Options request 928 to the UE device 510 requesting its capabilities (e.g., IMS service capabilities, in particular). 
 	Regarding claim 11, the combined teachings of Buckley and Sabev disclose the system  according to claim 7, wherein the system further comprises a plurality of user equipments, wherein the telecommunications network is configured to transmit the request timer information  to each user equipment of the plurality of user equipments via an Over-The-Air 
	Regarding claim 16, Buckley discloses a non-transitory computer-readable medium having processor- executable instructions stored thereon for handling an Internet Multimedia Subsystem (IMS) conversational service of a user equipment connected to a telecommunications network comprising or associated to an IMS network (see Fig. 1, e.g., IMS 112), wherein the processor-executable instructions, when executed, facilitate: storing, by the user equipment, the request timer information in the memory of the user equipment (see p. [0085], e.g., the UE device may start a timer (either hard-coded or set in the UE (e.g., either in a removable module such as those described previously or a memory integrated within the UE, either of which may be OTA-configurable) so as to set a time window within which a response may be expected from the NeDS function); and attempting, by the user equipment, to register to the IMS network and/or to initiate the IMS conversational service while the request timeout time interval has not expired (see p. [0079], e.g., a timer may be started (block 808) that is maintained until a registration message 812 is received from the UE device 510. Upon receipt of the registration message 812 at NeDS 200, the timer is stopped, and p. [0085], e.g., the UE device 510 sends the registration message).   
 	However, Buckley does not expressly disclose receiving, by the user equipment from the telecommunications network, request timer information related to a request timeout time interval.
 	Sabev discloses the above recited limitations (see Sabev, Fig. 4, p. [0031-0033], [0046], e.g., a caller 405 makes a call 430 on an internal timer service 410 to create a timer, the call may specify certain arguments for the timer, including the bean identity (bi), the duration of the timer, 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Sabev’s teachings into Buckley.  The suggestion/motivation would have been to provide timer service for computer program components in order to register an enterprise JavaBeans (EJB) for a timer callback, which may occur at a specified time, after a specified elapsed time, or at specified time intervals as suggested by Sabev. 	
	Regarding claim 17, the combined teachings of Buckley and Sabev disclose the method according to claim 1, wherein the request timer information relates to a multimedia telephony (MMTEL) application of the user equipment (see Buckley, Fig. 6B, p. [0042], e.g., IMS calls)
 	Regarding claim 18, the combined teachings of Buckley and Sabev disclose the system according to claim 7, wherein the system further comprises a plurality of user equipments; and wherein the telecommunications network is configured to transmit different request timer information corresponding to different request timeout time intervals to different user equipments of the plurality of user equipments (see Buckley, Fig. 6B, p. [0042], e.g., IMS calls 656, and IMS calls 662).

 	Regarding claim 20, the combined teachings of Buckley and Sabev disclose the system according to claim 7, wherein the telecommunications network is configured to alter the behavior of the user equipment according to a situation of the telecommunications network via sending the request timer information to the user equipment (see Sabev, Fig. 4, p. [0031-0033], [0046-0047], e.g., the call may specify certain arguments for the timer, and the necessary value is then read from the timer session and it returned to the caller).
Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Buckley and Sabev disclose in view of  D1: “3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; IP multimedia call control protocol based on Session Initiation Protocol (SIP) and Session Description Protocol (SDP); Stage 3 (Release 13)”,  3GPP STANDARD; 3GPP TS 24.229, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. CT WG1, no. V13.5.1, 22 March 2016 (2016-03-22), pages 1-920, XP051088328.
 	Regarding claim 3, the combined teachings of Buckley and Sabev disclose the NeDS node 200 may send a SIP Options request 928 to the UE device 510 requesting its capabilities (e.g., IMS service capabilities, in particular). In response, UE 510 generates a SIP OK message 
 	However, the combined teachings of Buckley and Sabev disclose does not expressly disclose the method according to claim 1, wherein the request timeout time interval is started upon the user equipment transmitting or attempting to transmit a Session Initiation Protocol (SIP) invite message to a network node of the IMS network of the telecommunications network.  However, using a timeout timer upon transmission of a SIP Invite, is a standard procedure in all SIP­based systems, as shown in the 3GPP document represented by D1.  D1 discloses the above recited limitations (see D1, page 408, section 7.7 and page 409, Table 7.7.1, timers A, B, C and H).	
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate D1’s teachings into Buckley.  The suggestion/motivation would have been to supervise procedures, operations and transactions in a network function for ensuring a good user experience.
 	Regarding claim 10, the combined teachings of Buckley and Sabev disclose and D1 disclose the system  according to one of claim 7, wherein the request timeout time interval is started upon the user equipment transmitting or attempting to transmit a Session Initiation Protocol (SIP) invite message to a network node of the IMS network of the telecommunications network, and prior to establishing a data transmission tunnel with the telecommunications network in view of initiating the IMS conversational service (see D1, page 408, section 7.7 and page 409, Table 7.7.1, timers A, B, C and H).
 						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477